Title: To James Madison from William Jones, [ca. January 1814]
From: Jones, William
To: Madison, James


        
          [ca. January 1814]
        
        No man has been more conversant with Banking Institutions, monied operations, and Stocks, than Mr Fox. He was employed in the accounting Depmt. of the U S during the revolution and in digesting and liquidating their accounts few men participated so largely.
        He was the first Cashier of the Pennsylvania Bank from its establishment to the yellow fever of 1793 on which account he left it as well as on account of the President (John Barclay) who afterward behaved so scandalously and whose schemes he endeavourd to counteract. He has a sound clear analytical head and there is no man on whose judgement I would so soon rely on the question of a National Bank and this is the opinion entertained of him in Philada.
        He is a man of sterling integrity—an old steady Republican and warm supporter of the Government.
      